DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	The examiner contends that the drawings submitted on 03/12/2021 are acceptable for examination proceedings.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  On lines 6-8 of the claim, it appears the Applicant intended “wherein a content of the colloidal silica is 3% by mass or more and 10% by mass or less relative to a total mass or the ink” to read “wherein a content of the colloidal silica is 3% by mass or more and 10% by mass or less relative to a total mass of the ink”.  Appropriate correction is required.

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Itokoshi et al. (CN 102190929).

9.	Regarding independent claim 1: Itokoshi et al. disclosed an ink for ink jet recording ([0005], line 2), the ink comprising: 
 	Pigment ([0003], line 1); 
 	colloidal silica ([0003], lines 1-2; 
 	amine ([0120], line 10); and 
 	amino acid ([0053], line 7);
 	wherein a content of the colloidal silica is 3% by mass or more and 10% by mass or less relative to a total mass of the ink ([0040], lines 1-2).

10.	Regarding claim 3: Itokoshi et al. disclosed the ink for ink jet recording according to claim 1, wherein a surface of the colloidal silica is treated with alumina ([0030], lines 1-4).

11.	Regarding claim 4: Itokoshi et al. disclosed the ink for ink jet recording according to claim 1, the ink further comprising unsaturated fatty acid ([0230], lines 1-5).

12.	Regarding claim 6: Itokoshi et al. disclosed the ink for ink jet recording according to claim 1, the ink further comprising acetylene glycol ([0117], lines 1-3).

13.	Regarding claim 7: Itokoshi et al. disclosed the ink for ink jet recording according to claim 1, wherein the amine includes triethanolamine ([0120], line 10).

14.	Regarding claim 8: Itokoshi et al. disclosed the ink for ink jet recording according to claim 1, the ink further comprising alkali metal hydroxide ([0210], lines 1-4).

15.	Regarding claim 9: Itokoshi et al. disclosed the ink for ink jet recording according to claim 8, wherein the alkali metal hydroxide is potassium hydroxide, sodium hydroxide, or lithium hydroxide ([0210], lines 9-11).

16.	Regarding claim 10: Itokoshi et al. disclosed the ink for ink jet recording according to claim 1, wherein the amino acid is trimethylglycine or dimethylglycine ([0117], lines 1-5).

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	Claims 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itokoshi et al. (CN 102190929), in view of Ikoshi et al. (US Pub. Nº 2015/0091973).

20.	Regarding claim 2: Itokoshi et al. disclosed the ink for ink jet recording according to claim 1.
 	Itokoshi et al. are silent about wherein an average particle diameter of the colloidal silica is 10 nm to 70 nm.
 	Ikoshi et al. disclosed a similar invention with an ink for ink jet printing ([0022], line 1) comprising a pigment ([0022], line 1), colloidal silica ([0214], lines 1-2 and [0215], line 1), amine ([0240], line 3), and amino acid ([0094], lines 1-6), wherein an average particle diameter of the colloidal silica is 10 nm to 70 nm (Ikoshi et al. [0222], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikoshi et al. with those of Itokoshi et al. by using the appropriately sized colloidal silica particles in order to prevent damages to the ink jet head as disclosed by Ikoshi et al. in paragraph [0223].

21.	Regarding claim 12: Itokoshi et al. disclosed an ink jet recording apparatus comprising: an ink jet head that ejects the ink for ink jet recording according to claim 1 (See the rejection of claim 1), wherein the ink jet recording apparatus records an image by attaching, to a recording medium, the ink ejected from the head ([0017], lines 1-3).
 	Itokoshi et al. are silent about the ink being ejected from the head while moving the head or the recording medium at a relative speed equal to or higher than 0.5 m/s.
 	Ikoshi et al. disclosed a similar invention with an ink for ink jet printing ([0022], line 1) comprising a pigment ([0022], line 1), colloidal silica ([0214], lines 1-2 and [0215], line 1), amine ([0240], line 3), and amino acid ([0094], lines 1-6), wherein the ink is ejected from the head while moving the head or the recording medium at a relative speed equal to or higher than 0.5 m/s ([0459], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikoshi et al. with those of Itokoshi et al. by relatively moving the head with respect to the recording medium at the prescribed speed in order to achieve the desired print quality.

22.	Regarding claim 13: Itokoshi et al. disclosed an ink for inkjet recording according to claim 1 (See the rejection of claim 1). 
 	Itokoshi et al. are silent about an ink jet recording apparatus comprising: a line head having a region of nozzles formed in an intersecting direction intersecting a transport direction of a recording medium, the region covering a printing region of the recording medium in the intersecting direction, wherein the line head records an image by ejecting the ink for ink jet recording through the nozzles and attaching the ejected ink to the recording medium.
 	Ikoshi et al. disclosed a similar invention with an ink for ink jet printing ([0022], line 1) comprising a pigment ([0022], line 1), colloidal silica ([0214], lines 1-2 and [0215], line 1), amine ([0240], line 3), and amino acid ([0094], lines 1-6), comprising a line head having a region of nozzles formed in an intersecting direction intersecting a transport direction of a recording medium, the region covering a printing region of the recording medium in the intersecting direction, wherein the line head records an image by ejecting the ink for ink jet recording through the nozzles and attaching the ejected ink to the recording medium (Ikoshi et al. [0365], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikoshi et al. with those of Itokoshi et al. by using the ink of Itokoshi et al. in the apparatus of Ikoshi et al. in order to support line head printing.

23.	Regarding claim 14: Itokoshi et al. disclosed an ink for inkjet recording according to claim 1 (See the rejection of claim 1). 
 	Itokoshi et al. are silent about an ink jet recording apparatus comprising: a line head having a region of nozzles formed in an intersecting direction intersecting a transport direction of a recording medium, the region covering a printing region of the recording medium in the intersecting direction.
 	a pigment ([0022], line 1), colloidal silica ([0214], lines 1-2 and [0215], line 1), amine ([0240], line 3), and amino acid ([0094], lines 1-6), comprising an ink jet recording apparatus comprising: a line head having a region of nozzles formed in an intersecting direction intersecting a transport direction of a recording medium, the region covering a printing region of the recording medium in the intersecting direction (Ikoshi et al. [0365], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikoshi et al. with those of Itokoshi et al. by using the ink of Itokoshi et al. in the apparatus of Ikoshi et al. in order to support line head printing.

24.	Regarding claim 15: Itokoshi et al. disclosed an ink jet recording method comprising: ejecting the ink for ink jet recording according to claim 1 (See the rejection of claim 1) from an ink jet head to a recording medium ([0017], lines 1-3).
 	 Itokoshi et al. are silent about moving the recording medium with respect to the ink jet head at a relative speed equal to or higher than 0.5 m/s.
  	Ikoshi et al. disclosed a similar invention with an ink for ink jet printing ([0022], line 1) comprising a pigment ([0022], line 1), colloidal silica ([0214], lines 1-2 and [0215], line 1), amine ([0240], line 3), and amino acid ([0094], lines 1-6), wherein the recording medium is moved with respect to the ink jet head (Ikoshi et al. [0365], lines 1-4) at a relative speed equal to or higher than 0.5 m/s (Ikoshi et al. [0459], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikoshi et al. with those of Itokoshi et al. by relatively moving the head with respect to the recording medium at the prescribed speed in order to achieve the desired print quality.

25.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Itokoshi et al. (CN 102190929), in view of Nakano (US Pub. Nº 2007/0237911).

26.	Regarding claim 5: Itokoshi et al. disclosed the ink for ink jet recording according to claim 4.
 	Itokoshi et al. are silent about wherein the unsaturated fatty acid is oleic acid or linoleic acid.
 	Nakano disclosed a similar invention with an ink composition for forming an ink-receiving layer ([0009], lines 1-2), comprising a pigment ([0011], lines 1-2), colloidal silica ([0123], line ), amino acid ([0019], line 5), amines ([0055], lines 1-7), and an unsaturated fatty acid, wherein the unsaturated fatty acid is oleic acid or linoleic acid ([0085], lines 1-3 and [0086], lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakano with those of Itokoshi et al. by adding oleic or linoleic acid to the ink composition in order to adjust the surface tension of the ink as disclosed by Nakano in paragraph [0085].

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
28.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
29.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
30.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853